Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
The limitation “wherein said pump comprises a casing made of a heat-conducting material” is redundant since this limitation is already part of claim 1 from which claim 6 depends. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling means” in claim 1 and “mixing means” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  As noticed in page 6, lines 30-32 and page 6, lines 19-20, the cooling means can comprise a plurality of cooling channels 110, 111 inside which a cooling liquid flows, or can comprise magnetic refrigeration systems, for example operating through adiabatic demagnetization techniques.  As noticed in page 5, lines 16-18, the mixing means can comprise mixing screws, preferably comprising further mixing elements which may or may not mutually rotate with the rotation axis of the mixing screws themselves.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-10 and 15, the limitation “at least one of said product” is unclear if it is referring to the product recited in line 3. The limitation gives the impression that there is more than one product, but line 3 already discloses “a product” not one or more products.
In claim 2, line 2, the limitation “a pair of said at least one suction ducts” is unclear if it is referring to “the at least one suction duct” or if it is a pair of additional suction ducts? Also, there is no antecedent basis for “at least one suction ducts”.
In claim 6, the limitation “said one or more materials being associated with or at least partially embedded in, said casing” is unclear because the scope of the cooling means is being broaden since claim 1 already limits the cooling means (and therefore its one or more materials) as being embedded in the casing.
Claim 9 recites the limitation "the number of revolutions" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 19, the limitation “a variable-volume chambers” is unclear if it is one variable-volume chamber or more than one variable-volume chamber.  
In claim 20, line 10, the limitation “and/or” is indefinite because is unclear if the limitations following the phrase are an alternative or should be included.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley (GB 808,491) in view of Henriksen (US 6,863,916).
Regarding claim 1, Hurley teaches a device (Fig. 1) for emulsifying liquid or solid products, in particular food products (page 1, lines 41-43), comprising a pump (combination of 1, 7, 2, 4 and 5) comprising at least one suction duct (2) adapted for sucking a product to be emulsified and an emulsifying gas (air will be inherently present in the ice cream mixture dispensed inside casing 1) (page 2, lines 66-70), and a delivery duct (3) adapted for dispensing an emulsion obtained from said product to be emulsified and from said emulsifying gas (page 2, lines 66-70), wherein said pump comprises a double worm screw (combination of 4 and 5) arranged between said suction duct and said delivery duct (as shown in Fig. 1), said double worm screw being adapted for emulsifying said product and said gas to obtain said emulsion and for pushing said product, said gas and said emulsion with a flow substantially parallel to an axis of the screws of said double worm screw from said suction duct to said delivery duct (as shown in Fig. 1; page 2, lines 21-32, lines 73-76, and lines 88-92), wherein said device further comprises cooling means (combination of casing 1 and freezing jacket; page 2, lines 93-101) associated with said pump in an area comprised between said suction duct and said delivery duct and adapted for cooling said product (page 2, lines 93-101), said gas and said emulsion present in said area of said pump comprised between said suction duct and said delivery duct (as shown in Fig. 1; page 2, lines 21-32, lines 73-76, and lines 88-92); wherein said pump comprises a casing (1). 
Hurley fails to disclose wherein the casing is made of a heat-conducting material, and said cooling means being embedded in said casing.
Henriksen teaches a device (Fig. 8) comprising a casing (22) made of a heat-conducting material (metal; Col. 3, lines 39-40), and said cooling means (refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62; as shown in Fig. 8) being embedded in said casing (as shown in Fig. 8).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the casing of Hurley, with Henriksen, by making the casing of a heat-conducting material and embedding the cooling means in the casing, for the advantages of improving heat transfer.
Regarding claim 3, Hurley and Henriksen combined teach the device as set forth above, wherein said cooling means comprise a plurality of cooling channels, through which a cooling liquid flows, which surround said double worm screw (Hurley; page 2, lines 93-101).
Regarding claim 4, Hurley and Henriksen combined teach the device as set forth above, wherein said cooling means extend along substantially the entire longitudinal extension of said pump between said suction duct and said delivery duct (Hurley; page 2, lines 93-101).
Regarding claim 6, Hurley and Henriksen combined teach the device as set forth above, wherein said pump comprises a casing (Henriksen, 22) made of a heat-conducting material (Henriksen; metal; Col. 3, lines 39-40), associated with cooling means (Henriksen; refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62; as shown in Fig. 8) consisting of one or more materials which exploit the accumulation of sensible, thermochemical, latent heat (Hurley, page 2, lines 93-101; Henriksen, Col. 3, lines 53-62; any cooling means material will perform as claimed since it is for cooling), said one or more materials being associated with, or at least partially embedded in, said casing (Henriksen; as shown in Fig. 8).
Regarding claim 7, Hurley and Henriksen combined teach the device as set forth above, wherein said double worm screw is made of a heat-conducting material (Henriksen; metal; Col. 4, lines 64-65), wherein said cooling means (Henriksen; refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62; as shown in Fig. 8) being associated with, or at least partially embedded in, said double worm screw (Henriksen; as shown in Fig. 8).
Regarding claim 10, Hurley and Henriksen combined teach the device as set forth above, wherein said double worm screw comprises a pair of worm screws (Hurley; 4 and 5) with helical profile and antagonist coils (Examiner construes “antagonist” as opposite, like in Hurley, the coils 4 and 5 when connected are opposite to each other; page 2, lines 8-10) set in rotation along mutually parallel axes (Hurley; as shown in Fig. 1; page 2, lines 70-87).
Regarding claim 19, Hurley and Henriksen combined teach the device as set forth above, wherein said plurality of cooling channels (refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62) is housed inside said casing (Henriksen; as shown in Fig. 8) which holds the double worm screw close to a variable-volume chambers defined by the antagonist coils of the double worm screw (Hurley; page 1, lines 82-84).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley and Henriksen as set forth above, and further in view of Fayard (US 5,919,510).
Regarding claim 2, Hurley and Henriksen combined teach all the elements of the claimed invention as set forth above, except for, further comprising a pair of suction ducts that are separated and adapted for respectively sucking said product to be emulsified and said emulsifying gas.
Fayard teaches a device (Fig. 1) for manufacturing aerated products (title) comprising a pair of suction ducts (4 and 9) that are separated and adapted for respectively sucking said product to be emulsified and said emulsifying gas (Col. 3, lines 47-51 and lines 57-59).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Hurley and Henriksen, with Fayard, by providing a pair of suction ducts, one for gas and another for the ice crema mixture, as taught by Fayard, for the advantages of individually controlling the dispensing of gas and ice cream mixture.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley and Henriksen as set forth above, and further in view of Van Der Merwe (US 6,145,701).
Regarding claim 8, Hurley and Henriksen combined teach all the elements of the claimed invention as set forth above, except for, further comprising a temperature sensor adapted for detecting the temperature of said emulsion exiting from said delivery duct.
Ven Der Merwe teaches a device (Fig. 7) for dispensing a soft-serve product such as ice-cream (title) comprising a temperature sensor (82) adapted for detecting the temperature of said emulsion exiting from said delivery duct (Col. 3, lines 44-47).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Hurley and Henriksen, with Van Der Merwe, by providing a temperature sensor for detecting the temperature of said emulsion exiting from said delivery duct, for the advantages of assuring proper temperature of the ice cream at the delivery duct.
Regarding claim 9, Hurley and Henriksen combined teach the device as set forth above, wherein said pump comprises a motor (page 1, lines 75-81; page 2, lines 77-87) adapted for actuating said double worm screw through a transmission joint (page 1, lines 75-81; page 2, lines 77-87).
Hurley and Henriksen combined fail to disclose a control module configured to set a rotation speed of said motor and therefore of said double worm screw or to count the number of revolutions of said motor and thus obtain the number of revolutions of said double worm screw.
Ven Der Merwe teaches a device (Fig. 7) for dispensing a soft-serve product such as ice-cream (title) comprising a control module (86) configured to set a rotation speed of said motor and therefore of said double worm screw and/or to count the number of revolutions of said motor and thus obtain the number of revolutions of said double worm screw (Col. 3, lines 63-67).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Hurley and Henriksen, with Van Der Merwe, by providing a control module as taught by Ven Der Merwe, for the advantages of controlling the speed of double worm screw to assure the desired softness of the ice cream.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley and Henriksen as set forth above, and further in view of Windhab (EP 0659351).
Regarding claim 11, Hurley and Henriksen combined teach all the elements of the claimed invention as set forth above, except for, wherein said suction duct comprises mixing means configured to remix and/or emulsify and/or cream, inside said suction duct, said product to be emulsified.
Windhab teaches a device for producing deep-frozen edible masses (abstract) wherein the suction duct (7) comprises mixing means (6; rotary valve) configured to remix and/or emulsify and/or cream, inside said suction duct, said product to be emulsified (the rotary valve is capable of performing the claimed function).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the suction duct of Hurley and Henriksen, with Winhab, by providing a mixing means in the suction duct, to assure proper flow of ice cream mixture being dispensed into the casing.
Regarding claim 20, Hurley teaches a device (Fig. 1) for emulsifying liquid or solid products, in particular food products (page 1, lines 41-43), comprising a pump (combination of 1, 7, 2, 4 and 5) comprising at least one suction duct (2) adapted for sucking a product to be emulsified and an emulsifying gas (air will be inherently present in the ice cream mixture dispensed inside casing 1) (page 2, lines 66-70), and a delivery duct (3) adapted for dispensing an emulsion obtained from said product to be emulsified and from said emulsifying gas (page 2, lines 66-70), wherein said pump comprises a double worm screw (combination of 4 and 5) arranged between said suction duct and said delivery duct (as shown in Fig. 1), said double worm screw being adapted for emulsifying said product and said gas to obtain said emulsion and for pushing said product, said gas and/or said emulsion with a flow substantially parallel to an axis of the screws of said double worm screw from said suction duct to said delivery duct (as shown in Fig. 1; page 2, lines 21-32, lines 73-76, and lines 88-92), wherein said device further comprises cooling means (combination of casing 1 and freezing jacket; page 2, lines 93-101) associated with said pump in an area comprised between said suction duct and said delivery duct and adapted for cooling said product (page 2, lines 93-101), said gas and said emulsion present in said area of said pump comprised between said suction duct and said delivery duct (as shown in Fig. 1; page 2, lines 21-32, lines 73-76, and lines 88-92); wherein said pump comprises a casing (1).
Hurley fails to disclose wherein the casing is made of a heat-conducting material, said cooling means being embedded in said casing; and wherein said suction duct comprises mixing means configured to perform at least one of remix, emulsify, and cream, inside said suction duct, said product to be emulsified.
Henriksen teaches a device (Fig. 8) comprising a casing (22) made of a heat-conducting material (metal; Col. 3, lines 39-40), and said cooling means (refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62; as shown in Fig. 8) being embedded in said casing (as shown in Fig. 8).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the casing of Hurley, with Henriksen, by making the casing of a heat-conducting material and embedding the cooling means in the casing, for the advantages of improving heat transfer.
Hurley and Henriksen combined fail to disclose wherein said suction duct comprises mixing means configured to perform at least one of remix, emulsify, and cream, inside said suction duct, said product to be emulsified.
Windhab teaches a device for producing deep-frozen edible masses (abstract) wherein the suction duct (7) comprises mixing means (6; rotary valve) configured to perform at least one of remix, emulsify, and cream, inside said suction duct, said product to be emulsified (the rotary valve is capable of performing the claimed function).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the suction duct of Hurley and Henriksen, with Winhab, by providing a mixing means in the suction duct, to assure proper flow of ice cream mixture being dispensed into the casing.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley and Henriksen as set forth above, and further in view of Spadotto (DE 3726836).
Regarding claim 12, Hurley and Henriksen combined teach all the elements of the claimed invention as set forth above, except for, further comprising a single worm screw placed in series with said double worm screw, cooling means being provided at said single worm screw.
Spadotto teaches a device (Fig. 1) for continuous production of ice-cream (title) comprising a single worm screw (2) placed in series with said double worm screw (5 and 6), cooling means (18) being provided at said single worm screw (as shown in Fig. 1).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Hurley and Henriksen, with Spadotto, by providing a single worm screw with cooling means and in series with the double worm screw, for the advantages of assuring proper softness of the ice-cream and desired temperature.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Nowhere in Hurley, Henriksen or the combination thereof is disclosed or suggested, be it implicitly or explicitly, to embed the cooling means inside the casing.” on remarks page 9, lines 5-6.  In response to Applicant’s arguments, Henriksen teaches a device (Fig. 8) comprising a casing (22) made of a heat-conducting material (metal; Col. 3, lines 39-40), and said cooling means (refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62; as shown in Fig. 8) being embedded in said casing (as shown in Fig. 8). Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the casing of Hurley, with Henriksen, by making the casing of a heat-conducting material and embedding the cooling means in the casing, for the advantages of improving heat transfer.
Applicant also argues that “As mentioned, the purpose of the rotary valve (6) is to close the freeze spray tower (5), not to mix the fluid and gas. Indeed the rotary valve (6) is positioned at the outlet opening (7), not at the suction duct (i.e. the inlet of the system) as required by new claim 20. Anyway, it is also technically irrelevant if the rotary valve (6) can or cannot mix the fluid and gas since they are already mixed and frozen in the freeze spray tower (5). The Applicant further notes that the cooling systems of Hurley and Windhab are completely different and therefore cannot be combined.” on remarks page 10, lines 1-8.  In response to Applicant’s arguments, Windhab teaches a device for producing deep-frozen edible masses (abstract) wherein the suction duct (7) comprises mixing means (6; rotary valve) configured to perform at least one of remix, emulsify, and cream, inside said suction duct, said product to be emulsified (the rotary valve is capable of performing the claimed function).  Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the suction duct of Hurley and Henriksen, with Winhab, by providing a mixing means in the suction duct, to assure proper flow of ice cream mixture being dispensed into the casing.
Applicant further argues that “Applicant further notes that Hurley is a very old prior art document, i.e. around 70 years old. A such, a person of ordinary skill in the art had 70 years to make such an allegedly obvious modification to arrive to the present invention. Yet, no prior art has come to disclose the invention, thus evidencing the inventiveness and non-obviousness of the claims.” on remarks page 10, lines 14-15, and page 11, lines 1-3.  In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        07/28/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761